Title: From James Madison to James Monroe, 19 January 1804
From: Madison, James
To: Monroe, James



private
Dear Sir
Washington Jany. 19. 1804
I have already, in a letter by the last British packet given you a hint of the sensation produced in Mr. & Mrs. Merry, by a circumstance of Etiquette. I had supposed that it would yield to the proofs of respect & cordiality which would be experienced by them, from all in & about the Government, and to the explanations which would be superadded. I find however that the case is to be transmitted to the British Govt. and that our new guests are to be in a kind of voluntary exile from social scenes untill they shall be authorized to wave their pretensions. I think it proper therefore, nausious as such a subject is, to put you in full possession of it, that misconceptions may be rectified if any should prevail where you are, that you may in particular, obviate political inferences from this frivolous incident, and that you may contribute towards such instructions to Mr. Merry as will place him & his family on the ground of social intercourse which we sincerely wish to maintain with them. The present administration as you know has not been disposed to cherish ceremony of any kind, and a relaxation of it has been favored by the removal of the Govt. from large Cities. The only instances in which the remains of it particularly related to foreign ministers were first the exchange of visits on their arrival, and the priority of attention at the President’s & other dinners, in handing a lady to the table, with respect to the first, the custom here as in England & elsewhere, was, for the foreign Minister, on his arrival, to pay the first visit to the Heads of Dept. Mr. Merry had understood the custom to have been different, at least as it related to his predecessor, and to the other Secretaries, than the Secy of State. The explanations given, and the appeal to the practice ⟨in⟩ his own country reclaimed him from this pretension. With respect to the second, it had been the uniform practice with the president, to hand to his table a wife of one of the Secretaries, & not of a foreign Minister, when both were present; without inquiring into the usage of his predecessors, or perhaps under a presumption that it was the same. It seems however that their usage was different, altho’ not without the dislike of Mr. Adams, and occasional dispositions in him to change it. Still the practice of Mr Jefferson had gone on for near three years without a whisper or a suspicion that it was disrelished. On the day that Mr. M. & his lady dined with him, she was of course pretermitted. At a dinner at my house some days after, the example could not with propriety be violated. It soon appeared that umbrage had been taken. Other invitations were declined except when it was known that the expected distinction would be shewn. The Spanish Minister at length broke the subject to me, in a Stile of complaint, and with an appeal to the universal practice in Europe, as well as the preceding practice here, in support of the precedence of foreign Ministers & their families over those of the Country; and wished that the President’s decision might be obtained & made known. You can judge of his distaste for such a subject. He thought it best nevertheless in order to put an end if possible to these little disquietudes which sometimes & with some tempers swell into serious embarrassments, that some decision as far as depended on him should be formed & communicated to the diplomatic gentlemen. The pêle mêle readily occurred as the most convenient in itself, and the most consonant to the principles of the Country. The Spanish & British Ministers were accordingly informed; that in all hospitable scenes such would be the practice, that on the arrival of a foreign Minister, as there must be a first visit, it would be expected from him, his family however receiving the first visit; and that on public occasions, such as an inaugural Speech, a place would be provided for the foreign & domestic Ministers with any others who might be invited on the part of the Govt; all of whom would in such place be in pêle mêle. On mentioning this to Mr. Merry, he went into a candid disclosure of his feelings, which I found had been deeply wounded, and into a recital of causes, some of which had never been dreampt of. His first complaint was that altho’ he had according to instructions waited on the President at his audience, in the fullest dress, he had been recd, not even in such a dress as the P. generally has on in the afternoon, but in the plainer dress of the morning. He was told that the P. did not observe these distinctions of dress, more than others in this country, and that he had recd. a Danish Minister, the only one who had come hither during his administration, in the same plain manner. This circumstance therefore could not have deserved attention. Mr. M. seemed to think however that as the Danish Minister was of the 3d. order, being a Resident only, whilst he was of the 2d. the cases were not precisely parallel. His next remark was that the French Chargé had been invited to dinner at the same time that he was. This he supposed would have been in rule, if the dinner had been meant to be a diplomatic one, which he inferred not to have been the case, from the omission of a Danish Chargé here. On the supposition that it was a select dinner having reference to him as a new comer, the presence of a hostile character was justly objectionable. He was told that the President gave no official dinners, altho’ in engaging his company some reference might occasionally be had to similarity of stations & pursuits; and that the French Chargé had not been omitted, because it was supposed that at third places, particularly at the President’s table, a liberal oblivion of all hostile relations ought to take place. As to the Danish Chargé, he had dined with the President two days before, and having no family was the more likely to be left out of a party made up for the most part of husbands & their wives. A third circumstance which had touched his sensibility, he said was, that no seat had been designated for him at the table, but he had been left to find one as he could, and had been particularly frustrated in an advance towards the neighbourhood of the President, by hasty preoccupancy of the seat, by another person, a member of Congress, he believed. The simple answer to all this was that the mark of distinction he had looked for had never been shewn to any particular person at the President’s table, that the pêle mêle had always been the law in that particular, and consequently no offence could justly be taken at it by any one; that it was in fact more convenient in every view than an arrangement which must often interfere with a volu[n]tary distribution of the company according to taste health, or comfort. In this country people were left to seat themselves at table with as little rule as around a fire. The last and heaviest outrage was the preference of the hand of another lady to that of Mrs. Merry, in going to dinner. This had excited surprize in the first instance at the President’s, and when repeated at the Secretary of State’s, carried such a deliberate & marked appearance, that it was impossible not to observe & feel it. It was the more striking as it contradicted the respect which he had been informed before he left England by Mr. Liston & Mr. Hammond had been invariably shewn to the ladies of foreign ministers; and even that respect which Mrs M. as a stranger might reasonably have expected from the common rules of civility. His surprize, I observed to him had been the effect of his comparing what had passed, not with the usage which had been unvaried under the present Administration, but with that of preceding ones which had been thrown into his mind by his predecessors: that to us who had witnessed constantly the mode pursued by Mr Jefferson, it would have been equally liable to remark, if a change had been made on the arrival of Mrs. M. and that if in such a case there could be room for complaint at all, it would then have justly come from the family of the Spanish Minister, to whom the distinction had never been shewn by the President, that under his circumstances, and without the requisite information, I might have had his impressions, and for a like reason, they would not have been the same in him, if what had been familiar to us, had been so to him; that at my own house in private life, it is probable that Mrs. M. as a stranger would have recd. the first attention, but in my present situation, I had thought it most proper not to deviate from the established course, and the less so, as I could not shew less respect to the wife of a co-ordinate officer, than had been shewn to mine by the President; that after all, usage was the only authority, that every Country had a right to establish that which it preferred, & that it was so different in different countries as to leave each the more free to consult its conveniency or its fancy; that in one Country (Russia) Military rank predominated over diplomatic, hereditary & every other; at Rome the ecclesiastical; at Berlin the domestic over the foreign, and in England the hereditary over all; that I thought there was the less reason for him to think hard of what had taken place, as it was certain, it had not been different from what had been experienced in the case of the American Minister on a farewell dinner given him & his Lady by Ld. Hawksbury, at which Mrs. King was postponed to the lady of the ex Minister Dundas. I observed to him that, in general there was little of fixed etiquette in England on this subject, which I was glad to find as it was so respectable a sanction to the ideas among us; and that even at the Kings Levees, which were altogether ceremonial, the pêle mêle mixt itself very much in the proceeding. He said, that altho’ he and Mrs. Merry dined at Ld. H’s with Mr. & Mrs. K. he did not recollect the precise order in which they went to the table, but he presumed, that if the fact was so the dinner was considered by Ld. H. as neither an official dinner, nor one given specially to Mr. King, but as an ordinary dinner where he was bound to no rule. He did not think proper to glance at what was probably the real ground of the distinction shewn to Lady Melville, to wit her being of the nobility, as it would have led to a repetition of the remark I had before made, that in this Country, if there was to be distinctions, they must be according to official titles no other titles being admitted, and the nation here being the fountain of honor, as the Prince was in other countries. I observed that if a precedent could be decisive, one more in point was not possible, than that referred to; since the dinner given to Mr. & Mrs. King was as much official as mine to his & Mrs. M.; that in fact no such thing as official or diplomatic dinners, strictly taken, were given by any body here, in proof of which it sufficed to remark that wifes as well as their husbands were invited, and those without, as well as those in office, when there was room for so large a company. Notwithstanding all that could be said, he persisted in considering himself as not having been treated with the public distinction he had expected, tho’ personally he had reason to be satisfied with the cordial attentions shewn him; observing that it was the standing duty of a public Minister to maintain his rights & his rank in every thing, that he admitted the right of every Govt to establish its own ceremonial, to which those who come must conform; but that foreign govts. had a right also to decide whether they would place a Minister under a particular ceremonial; that the one heretofore practised being known to his at the time he was sent, their satisfaction with it was implied, that the usage substituted not being known, he was bound to wait their orders after he should have communicated it, that in the mean time he must retire (in what degree is not yet ascertained); but that if his Govt. should direct him to wave his pretensions, he & Mrs. M. would with the greatest readiness & pleasure return fully into society. It was obvious to remark that the usage to which he demurred could not be presumed to be unknown to his Govt. as it had a Chargé here the whole time who was a frequent witness of it; but I thought it not prudent to put him too much in the wrong, especially as it would have implicated more than was necessary Mr Thornton. It was equally obvious to remark that change of this nature could hardly be deemed of such importance as to require the sanction of his Govt. for acquiescing in it, but this also was omitted for a like reason, tho’ it might have been enforced by another British example, Ld. Hawksbury, in handing Ladies to dinner, having innovated it seems on the practice of Ld. Grenville, according to which the Ladies went to dinner in mass before the men. When I mentioned the pêle mêle which would hereafter prevail, he dwelt with some sensibility on his being put on a level with a Chargé, rehearsing the subordinations which in the latter character, he had himself experienced. He returned to this mortifying effect of the d[e]cision of the President more than once; and as one to which he should be obliged particularly to draw the attention of his Govt. I could not help suspecting that he had Pichon particularly in view, and that he may possibly resolve the decision in some degree into a partiality towards France, than which nothing can be more remote from the fact; or even common sense. I told him that it was not to be understood that the President meant to interfere in the least with the rules of intercourse amg foreign ministers, but only to decline distinctions of rank so far as the officers of the Govt. &c. were to be in intercourse with them, and that in so doing he consulted what he supposed best suited the state of things here. The truth was I told him that there had not yet been time for our young Govt. to have very fixt usages, that those which had prevailed had probably taken place without much thought or enquiry, & that the reflections which had grown out of the incidents since his arrival, had been d[e]cisively in favor of a plan which would relieve us from the task of comparing the pretensions of foreign & domestic functionaries, of one foreign functionary & another, and of one foreign nation & another when their Ministers were of the same grade, and again of a minister of a lower grade from a more important nation, with a minister of a higher grade from a less important nation. Questions of this sort were known to have been endless in Europe, to have been sources of the most serious and scandalous consequences, and were many of them unsettled to this day. It was not to be expected that we should willingly enter into such a labyrinth. Our wisest course would be to keep as far from it as possible. The conversation ended with repetitions on his part of the impressions which had been made on him, of the decision he had formed, of the readiness with which he should conform to our ideas if so instructed, and with assurances that the suspense in which he must remain, should in no respect influence the most free candid & cordial intercourse of business. The concluding observations on my part were intended to satisfy him of the good dispositions we felt towards his nation as well as towards him personally, and of the sincerity of our wishes to see perfect harmony established in all lesser as well as weightier matters, depending. What complexion this nonsense may wear in his representations, I can not precisely judge. I am apprehensive that in his own justification, they must tend to beget suspicions in the British Govt. that he has been treated with intentional disrespect. This is so far from being true, that a marked attention was meant to be shewn. Every consideration suggested it. The good understanding between the two Countries, The favorable dispositions of the present British administration towards this Country, the interest we have in shunning not only the reality, but the suspicion of being prejudiced agst. G. B. the personal character enjoyed by Mr. M, and the hope that his candor & good sense would promote the objects we have in view, which altho friendly to his country as well as ours have not yet been seen by the latter in a just light. With regard to myself I felt the additional motive of your cordial introduction of them; and in order to shew the effect of [sic], invited them to a social dinner a few days after the more formal one. What had passed at the latter however had spoilt the broth at the next. Mr. Merry indeed came, but with an excuse from his lady altho’ the day had been arranged with her.
I blush at having put so much trash on paper. If it admits any excuse to you or myself, it must be that it may possibly furnish you with the means for guarding the better agst. serious inferences from the frivolous circumstances detailed. I shall not only forgive but congratulate myself, if it should enable you to get Mr. M. on a footing that will keep him among us; for I really think favorably of him as a medium of conciliatory & useful communication with his Govt. I should think still more favorably of him, if the ground taken by him on this occasion did not exhibit his character in rather a diminished stature. I make great allowances how ever for extraneous influences. Adieu Yrs.
J. M.
I have written you a few lines to be shewn as authority if such be required for entering into negociation, which you need not shew if not required. The hurry in which the despatches were made up to catch the oppy. by Mr. B. has I fear left in some obscurity the duration contemplated for the arrangt. with G. B. That proposed by Mr. King was to be in force for five years. You need not be very nice on this point. Time is however so much our partizan, that it may not be well to lay ourselves under very durable obligations perhaps of any sort.
 

   
   RC (DLC: Rives Collection, Madison Papers); Tr (DLC: Monroe Papers). RC docketed by Monroe.



   
   For JM’s previous descriptions of this controversy and Merry’s report to his government, see JM to Rufus King, 18 Dec. 1803, n. 1 and JM to Monroe, 26 Dec. 1803, and n. 3.



   
   JM to Monroe, 16 Jan. 1804.



   
   Alexander Baring.



   
   For Rufus King’s proposed agreement with Great Britain regarding impressment, see King to JM, ca. 20 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:203–6).


